Citation Nr: 1015687	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
hypertension with coronary artery disease post angioplasty, 
currently evaluated as 30 percent disabling prior to February 
28, 2008 and as 60 percent disabling since February 28, 2008.

2.  Entitlement to service connection for post-traumatic 
degenerative joint disease, right knee.

3.  Entitlement to service connection for bilateral 
peripheral vascular disease.

4.  Entitlement to service connection for degenerative disc 
disease lumbar spine with spondylosis and radiculopathy.

5.  Entitlement to service connection for diastasis recti 
abdominal muscles.

6.  Entitlement to service connection for neck disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.I., and D.E.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 
1969 and from April 1971 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2006, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.

The Veteran and other witnesses presented testimony at a 
Board hearing before the undersigned in May 2009, and a 
transcript of the hearing is associated with his claims 
folder.  

The issues of service connection for post-traumatic 
degenerative joint disease, right knee, degenerative disc 
disease lumbar spine with spondylolysis and radiculopathy, 
and neck disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had more than 1 episode of acute 
congestive heart failure in the past year; a workload of 
greater than 3 METS but not greater than 5 METS does not 
result in dyspnea, fatigue, angina, dizziness, or syncope; 
and he does not have a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

2.  The Veteran does not have a diastolic pressure of 
predominantly 100 or more, or a systolic pressure of 
predominantly 160 or more, and he does not have a history of 
diastolic pressures predominantly 100 or more.  

3.  The Veteran's current diastasis rectus had its onset in 
service.  

4.  The Veteran does not have peripheral vascular disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hypertension prior to February 28, 2008 and in 
excess of 60 percent from February 28, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2009).

2.  The criteria for service connection for diastasis recti 
abdominal muscles are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3. The criteria for service connection for bilateral 
peripheral vascular disease are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Any notice problems for the hypertension and rectus diastasis 
claims are moot, as the claims have been granted.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
January 2006 and February 2008; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues being decided on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Hypertension Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

This is an original rating claim on the grant of service 
connection.  The Veteran feels that a higher rating is 
warranted and that a separate rating is warranted for his 
hypertension.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation or an increased rating has been disagreed with, it 
was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  The Board concludes that the 
disability has significantly changed and that staged ratings 
are warranted.

The Veteran's hypertension with coronary artery disease post 
angioplasty is rated under Diagnostic Code 7005.  Under that 
diagnostic code, a 10 percent rating is warranted when a 
workload greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when continuous medication required.  A 30 percent rating 
is warranted for coronary artery disease with a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The next higher rating of 60 
percent requires more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a 100 percent rating is warranted for coronary 
artery disease resulting in chronic congestive heart failure; 
or workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005.  

The Board concludes that prior to February 28, 2008, a rating 
higher than 30 percent is not warranted under Diagnostic Code 
7005.  No evidence shows any congestive heart failure or that 
the Veteran had had more than one episode of acute congestive 
heart failure in the past year, and on VA examination in 
January 2006, the Veteran achieved a workload of 7 METS on 
stress testing.  A workload of between 3 METS and not greater 
than 5 METS would be necessary for a 60 percent rating.  

The Board also concludes that since February 28, 2008, a 
rating higher than 60 percent is not warranted under 
Diagnostic Code 7005.  No evidence shows that the Veteran has 
any congestive heart failure or that he has chronic 
congestive heart failure.  Neither has been diagnosed or 
suspected.  Additionally, on VA examination in February 2008, 
on cardiolite stress testing, the Veteran achieved a workload 
of 4.8 METS before terminating due to fatigue and shortness 
of breath.  A workload of 3 METS or less would be necessary 
for a 100 percent rating.  

The argument has been made that the Veteran should be rated 
separately for his hypertension.  However, for hypertension 
to be compensable under Diagnostic Code 7101, there would 
have to be a diastolic pressure of 100 or more, a systolic 
pressure of predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more with a 
requirement of continuous medication for hypertension 
control.  These requirements are not met and there is no 
assertion that they are met.  The Veteran's records have been 
reviewed and they show that he does not have a diastolic 
pressure of predominantly 100 or more, or a systolic pressure 
of predominantly 160 or more, and that he does not have a 
history of diastolic pressures predominantly 100 or more.  

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The symptoms associated 
with the Veteran's disability appear to fit squarely within 
the applicable rating criteria.  As such, extraschedular 
consideration is not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Service Connection for Diastasis Recti Abdominal Muscles

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show treatment for a lax abdominal 
wall in September 1988, and an abdominal hernia in November 
1988.  On VA examination in January 2006, the Veteran 
reported that on exit physical from service, they found a 
hernia in his abdomen.  He had had diastasis recti.  On 
physical examination, the examiner found that for ventral 
hernia, this was not a true hernia since the Veteran had 
diastasis recti.  The size was 8 cm x 4 cm and the diastasis 
recti muscles were intact.  The status of the muscles and 
fascia of the abdominal walls was intact.  The diagnosis was 
diastasis recti, stable.  Based on the examination report, it 
appears that the Veteran's current diastasis recti is the 
same disorder that the Veteran had in service when he was 
diagnosed with an abdominal hernia.  Accordingly, service 
connection will be granted for diastasis recti of the 
abdominal muscles, based on being manifest in service with 
continuity since service.  

Service Connection for Peripheral Vascular Disease

In service in May 1987, the Veteran reported that he had had 
foot numbness.  In November 1988, the Veteran complained of 
bilateral foot paresthesias as well as bilateral lower 
extremity claudication in his hips, thighs, calves, and feet 
since March 1988.  The diagnosis was possible narrowing of 
arteries in his legs.  He was to have an arteriogram, but 
apparently this was not conducted and the Veteran was 
discharged from service.  On QTC examination in November 
2000, the Veteran reported 15 years of bilateral numb feet, 
from the toes to the bases of the ankles.  His pulses were 3+ 
throughout, and deep tendon reflexes at the knees were 
normal.  His sensory was intact except for decreased light 
touch from the toes to the bases of the ankles.  A diagnosis 
was not rendered.  On QTC examination in January 2005, the 
Veteran's lower extremities were normal with no varicose 
veins, stasis dermatitis, clubbing, cyanosis, or edema, and 
peripheral pulses were intact.  A VA examination in January 
2006 revealed moderate degenerative disc disease of the 
lumbar spine with moderate narrowing at L4-L5, and the 
diagnosis was lumbar spine degenerative disc disease with 
radiculopathy.  The Veteran claimed that he had had low back 
pain and numbness in his feet for 20 years.  

On VA examination in February 2008, peripheral arterial 
ultrasound and ankle brachial indices were conducted to rule 
out severe peripheral artery disease.  They were normal and 
the diagnosis was no evidence of significant peripheral 
arterial disease currently.  In May 2009, a private physician 
stated that the Veteran's numbness had been claimed as 
peripheral vascular disease but should have been claimed as 
neuropathy in the feet.  

Based on the evidence, the Board concludes that service 
connection is not warranted for bilateral peripheral vascular 
disease, as no current disability has been diagnosed.  
Neither peripheral vascular disease nor peripheral artery 
disease has been found currently, and the Veteran has been 
evaluated on a number of occasions since service discharge, 
with normal findings.  His private physician in May 2009 
implied that the Veteran does not have peripheral vascular 
disease.  In light of the above, the service connection will 
be denied for peripheral vascular disease.  There must be a 
currently diagnosed disability in order to establish service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  


ORDER

Higher ratings for hypertension with coronary artery disease 
post angioplasty are denied.

Service connection for diastasis recti abdominal muscles is 
granted.  

Service connection for peripheral vascular disease is denied.


REMAND

Service treatment records do not contain any diagnoses of 
right knee disability, low back disability, or neck 
disability.  The Veteran had complained of arm and hand 
numbness in service in May 1987, but a cervical spine X-ray 
was normal.  He complained of foot numbness in May 1987, and 
in November 1988, he complained of bilateral foot 
paresthesias as well as bilateral lower extremity 
claudication in his hips, thighs, calves, and feet since 
March 1988.  In October 1988, the Veteran complained of 
bilateral foot numbness and low back pain.  The Veteran 
denied having or having had painful joints and arthritis in 
February and November 1988.  Post-service, the Veteran 
advised Paul C. Murphy, M.D. in December 1998 that his right 
knee had started irritating him the previous January.  
Patellofemoral syndrome was found.  In August 1999, Dr. 
Murphy stated that the Veteran had advised him that he had 
right knee pain as a result of prolonged standing on hard 
surfaces in the Navy.  Dr. Murphy felt that the Veteran had 
sustained an injury to his right knee consistent with 
internal derangement and patellofemoral syndrome, and 
degenerative changes.  In April 2000, Dr. Murphy reported 
that he had previously opined in August 1999 that the Veteran 
had sustained a significant injury as a result of his 
employment while in the Navy and as a civil servant.  Dr. 
Murphy felt that the Veteran had sustained an industrially-
related injury to his right knee consistent with internal 
derangement, patellofemoral syndrome, and degenerative 
arthritis of the right knee.  On QTC examination in November 
2000, the Veteran reported right knee pain for 3 years and 15 
years of bilateral numb feet, from the toes to the bases of 
the ankles.  His deep tendon reflexes at the knees were 
normal.  His sensory was intact except for decreased light 
touch from the toes to the bases of the ankles.  A diagnosis 
was not rendered.  

On QTC examination in January 2005, the Veteran reported low 
back and cervical spine pain starting in 1989 as a result of 
an injury.  He was diagnosed with right knee chondromalacia 
patella, and degenerative joint disease of the cervical and 
lumbar spine.  A VA examination in January 2006 revealed 
moderate degenerative disc disease of the lumbar spine with 
moderate narrowing at L4-L5, and the diagnosis was lumbar 
spine degenerative disc disease with radiculopathy.  The 
Veteran claimed that he had had low back pain and numbness in 
his feet for 20 years.  

In May 2009, a service corpsman who had served with the 
Veteran testified that two of the three most common problems 
treated while onboard the ship were back and knee problems, 
due to the climbing involved, the standing on steel decks, 
and the activities which were performed while the ship was 
moving. rolling, yawing, and pitching in the water.  The 
Veteran testified that he thought that his knee pain started 
in about 1981, and that he had had knee pain from that time 
on.  

The Veteran testified in May 2009 that he had seen Dr. Murphy 
in about 1989 or 1990 for knee pain.  No records from Dr. 
Murphy earlier than December 1998 have been obtained.  It is 
possible that there are additional records of treatment which 
Dr. Murphy provided which might bear on each of the claims 
being remanded.  Accordingly, the case will be remanded to 
attempt to obtain such records, followed by examination.  
Examinations are necessary because there is evidence of 
disease, injury, or events in service as well as current 
disabilities and indications that they may be related to 
service. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies 
of all records of treatment Dr. Murphy 
has provided to the Veteran since 1989.  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
his current right knee, cervical spine, 
and lumbar spine disabilities.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
medical records, and offer comments and 
an opinion, as to whether it is at 
least as likely as not that such 
disabilities are causally related to 
the Veteran's active duty service.  The 
examiner should accept that the Veteran 
worked on ship while it was moving, 
pitching, yawing, and rolling, climbing 
many ladders with tools weighing up to 
50 pounds.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


